Attachment to Advisory Action
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment and response filed on 03/25/2022 are acknowledged but have been not entered. The amendment and response of 03/25/2022 need new search and considerations.
Status of Claims
3.	Claims 1-4 and 6-19, 25-27 and 32-43 are pending. Claims 1, 3, 6, 8, 9, 10, 12, 14 and 25 have been amended. Claim 5 has been canceled.  New claims 32-43 have been added. Claims 20-24 and 28-31 have been canceled by previous amendment.
Objections Maintained
4.     Objection of claims 40-43 made in paragraph mailed 1/25/2022 is maintained because the amendment and respo7nse have been entered.
Rejections Maintained
5.     Rejection of claims 1-4, 6, 8, 9 and 32-39 under 35 U.S.C. 103 as being un-patentable over Murgolo et al.  (US Patent number 9181652) in view of Savidge et al. (US 201503449940 A1);  He et al. (Nature Genetics vol.43, no 1, 2015) and Haynes et al. (WO2008118469A2) is maintained because the amendment and response have been entered.
6.      Rejection of claims   10-19 under 35 U.S.C. 103 as being un-patentable over Savidge et al. (US 201503449940 A1) in view of He et al. (Nature Genetics vol.43, no 1, 2015) and Haynes et al. (WO2008118469A2) and further in view of Humphreys et al. (US 2014/0348844) is maintained because the amendment and response have been entered.
Finality of Previous Rejection under MPEP 706.07 (a)

7.      Applicants’ argue finality of the rejection mailed on January 25, 2022. 
It is the examiner’s position that the finality of rejection was necessitated by Applicant's amendment and the new ground(s) of rejection presented in the office action. Amended claim 1 of 7/31/2021 recited the following:
1. (Currently Amended) A method of preventing the recurrence of a Clostridium difficile (C. difficile) infection comprising:
administering a therapeutically effective amount of a bezlotoxumab that targets C. difficile toxin B (TcdB treatment) to a patient in need thereof,
wherein said patient, prior to the administration of the TcdB treatment, has tested positive for at least one copy of a better response allele from one or more TcdB treatment response markers, wherein the one or more TcdB treatment response marker is selected from the group consisting of:
a) the T allele of the rs2516513 single nucleotide polymorphism (SNP);
b) the A allele of the rs113379306 SNP;
c) the A allele of the rs76166871 SNP;
d) the HLA-DRB1*07-:01 allele of the HLA-DRB/ gene;
e) the HLA-DQB1*02:02 allele of the HLA-DQB1 gene;
f) the HZA-DQA/*02:0/ allele of the HLA-DQAI gene; and
g) a linked variant having a linkage disequilibrium r’ value of at least 0.75 to 
Therefore, the finality of previous action is maintained.
Conclusion
8.    Claims 25-27 are free of prior art.
         Claims 1-4, 6, 8, 9, 10-19 and 32-39 are rejected.  
         Claims 40-43 are objected to.  
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thru-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645
May 2, 2022. 


/JANA A HINES/Primary Examiner, Art Unit 1645